DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed. The closest prior art is considered to be Ni et. al., U.S. Pat. Pub. 2016/0181371
Regarding claim 1, Ni et. al., U.S. Pat. Pub. 2016/0181371, hereafter Ni, discloses (e.g., Figs. 1, 5, 7) a semiconductor device comprising:
a substrate [1];
a first conductivity-type (n-type) drift region [4] disposed on a principal surface of the substrate [1];
a second conductivity-type (p-type) first well region [2] extending from a second principal surface of the drift region [4], which is located on an opposite side of a first principal surface of the drift region in contact with the principal surface of the substrate [1], in a direction perpendicular to the second principal surface and having a bottom portion reaching inside of the substrate [1];
a first conductivity-type (n-type) source region [3]  extending in the perpendicular direction from a region of the second principal surface provided with the first well region;
a first conductivity-type drain region [5] extending in the perpendicular direction from the second principal surface in the drift region [4] and away from the first well region;
a gate insulating film [6] in contact with at least a side surface of a gate groove (Fig. 5(b)) including the side surface exposed to the first well region [2],  the source region[3], and the drift region[4];


a source electrode [13] (Fig. 7) electrically coupled to the source region and the first well region; and
a drain electrode [14]electrically coupled to the drain region [5].
Ni fails to explicitly disclose:
a second conductivity-type second well region being in contact with the bottom portion and disposed at a portion inside the substrate located below the bottom portion;
and other limitation involving the position and dimensions of the second well region. These
limitations are not obvious over the prior art of record.
Claims 2-7 are allowed as dependent claims containing allowable subject matter. Claim 8 is an independent claim containing above mentioned allowable subject matter.
EP-3584824, and an equivalent presently cited U.S. reference U.S. Pat. Pub. 2020/0020775, a reference from IDS dated 06/18/2021, is not prior art under AIA   because an exception 35 U.S.C. 102(b)(2) applies - the reference has an earlier filing date, but  common inventors and a common assignee.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/Examiner, Art Unit 2817